Citation Nr: 0913301	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  01-07 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating higher than 10 percent for 
post-operative residuals of an epididymectomy with chronic 
epididymitis, and post-operative residuals of a left 
orchiectomy.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran served on active duty from September 1952 to July 
1954.

This appeal to the Board of Veterans' Appeals (Board) 
originated from an April 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which confirmed and continued the 10 percent 
rating for the disability at issue (as distinct from the 
noncompensable rating assigned for the service-connected 
residuals of a shell fragment wound of the left scrotum).

The Board remanded this case in December 2003 for further 
development of the record and to ensure compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA).  Following 
that development, the Board denied the claim in a 
February 2007 decision.  The Veteran appealed the Board's 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  In a September 2008 order, granting a joint motion, 
the Court vacated the Board's decision and remanded the case 
to the Board for further development and readjudication in 
compliance with directives specified.

And to comply with the Court's order, the Board, in turn, is 
again remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


REMAND

According to the joint motion, a remand is required to 
determine whether the Veteran qualifies for a disability 
rating higher than 10 percent under 38 C.F.R. § 4.115(b), 
Diagnostic Code (DC) 7524.

Pursuant to DC 7524, a Veteran whose testis was removed due 
to a service-connected injury and whose other testis is 
nonfunctioning due to a nonservice-related cause is entitled 
to a 30 percent rating.  Id.  A VA examination is therefore 
required to determine whether the Veteran's remaining testis 
is nonfunctioning.  In making this determination, the 
examiner must define what constitutes a nonfunctioning 
testis, and whether the Veteran's remaining testis meets this 
definition.  Although the Veteran has fathered six children, 
the youngest of which is in his 40s, the examiner must 
determine whether the remaining testis is currently 
nonfunctioning.  

While not specifically mentioned in the joint motion, the 
Board also finds that the RO/AMC should consider whether a 
disability rating higher than 10 percent is warranted under 
DC 7525, which rates chronic epididymo-orchitis as urinary 
tract infection under 38 C.F.R. § 4.115a.  This DC provides 
10 and 30 percent ratings or, when there is poor renal 
dysfunction, provides ratings based on renal dysfunction.  It 
does not appear the RO/AMC has considered a possible rating 
based on poor renal dysfunction, if in fact the service-
connected left testicular disorder is the cause of the 
Veteran's partial left nephrectomy, for which he was 
hospitalized in January 2001.  

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for a 
comprehensive VA genitourinary 
examination to obtain a medical opinion 
concerning the extent and severity of his 
service-connected post-operative 
residuals of the epididymectomy with 
chronic epididymitis, and his post-
operative residuals of the left 
orchiectomy.

The examination must:  (i) define what 
constitutes a non-functioning testis and 
then determine, if possible, whether the 
Veteran's other, i.e., right testicle is 
functional or non-functional; and as 
concerns his left testicle (ii) whether 
there are recurrent symptoms requiring 
drainage or frequent hospitalization, 
and/or requiring continuous intensive 
management; (iii) whether there is 
constant albumin or recurring albumin 
with hyaline and granular casts or red 
blood cells; or (iv) transient or slight 
edema or hypertension that would be at 
least 10 percent disabling under DC 7101 
(and other criteria, as set forth in 
38 C.F.R. § 4.115a, for renal 
dysfunction).

To facilitate making these important 
determinations, the examiner should have 
access to the Veteran's claims file for 
review of his pertinent medical history.  
All necessary testing should be done and 
the examiner should review the results of 
any testing prior to completion of the 
examination report.  

2.  Then readjudicate the claim in light 
of the additional evidence.  In doing so, 
please consider both DC 7524 (removal of 
one or both testes) and DC 7525 
(chronic epididymo-orchitis).  If the 
claim is not granted to the Veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond before the record is returned 
to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




